AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

UNITED STATES DISTRICT COURT MAY 24 2gj9
SOUTHERN DISTRICT OF CALIFORNIA GLERK, U.S. DISTRICT CouRT

SOUTHERN :
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE! OF CALIFORNIA

 

 

Vv. (For Offenses Committed On or After Nove - DEPUTY
FRED SIMON LANDIS (1)
Case Number: 3:18-CR-03746-AJB
David L Baker
Defendant's Attorney
USM Number 77358-298
CL] -
THE DEFENDANT:

pleaded guilty to count(s) One of the Indictment

 

[1 was found guilty on count(s)

 

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense Count
18:2252(A)(4)(B); 18:2253(B) - Possession Of Images Of Minors Engaged In Sexually Explicit 1
The defendant is sentenced as provided in pages 2 through 6 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L) The defendant has been found not guilty on count(s)

 

Count(s) Two of the Indictment is dismissed on the motion of the United States.

 

[x] Assessment: $100.00

(] ~#JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

Fine waived Forfeiture pursuant to order filed 2/5/2019 , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

May 20, 2019

Dat position

    

 

H@N. ANTHONY J. BATFAGLIA
ITED STATES DISTRICT JUDGE

 
AO 243B (CASD Rev. 1/19} Judgment in a Criminal Case

 

DEFENDANT: FRED SIMON LANDIS (1) Judgment - Page 2 of 6
CASE NUMBER: 3:18-CR-03746-AJB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
33 months as to count |

0

Sentence imposed pursuant to Title 8 USC Section 1326(b).

XJ The court makes the following recommendations to the Bureau of Prisons:

Designation to the Western Region of the United States, Lompoc FCC or Terminal Island FCI for
purposes of family visits.

i] The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
L] at A.M, on

 

 

Cl as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

O_ onor before
C1 as notified by the United States Marshal.
C1 as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

at , with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:18-CR-03746-AJB

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: FRED SIMON LANDIS (1) Judgment - Page 3 of 6
CASE NUMBER: 3:18-CR-03746-AJB

SUPERVISED RELEASE

Upon release from imprisonment, the defendant will be on supervised release for a term of:
10 years

7.

MANDATORY CONDITIONS

The defendant must not commit another federal, state or local crime.
The defendant must not unlawfully possess a controlled substance.
The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.

LlThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low

risk of future substance abuse. (check if applicable)

[The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
a sentence of restitution. (check if applicable)
LiThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
L)The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
applicable)
[The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.

3:18-CR-03746-AJB

 

 
AO 245B (CASD Rev. 1/19} Judgment in a Criminal Case

 

DEFENDANT: FRED SIMON LANDIS (1) Judginent - Page 4 of 6
CASE NUMBER: 3:18-CR-03746-AJB

STANDARD CONDITIONS OF SUPERVISION

As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
expected change,

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
first getting the permission of the probation officer.
9. Ifthe defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.
10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.¢.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such

as nunchakus or tasers},

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12, If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
The probation officer may contact the person and confirm that the defendant notified the person about the risk,

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.

3:18-CR-03746-AJB

 

 
*

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: FRED SIMON LANDIS (1) Judgment - Page 5 of 6
CASE NUMBER: 3:18-CR-03746-AJB

SPECIAL CONDITIONS OF SUPERVISION

1. Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and
comply with both United States and Mexican immigration law requirements.

2, Submit your person, property, residence, office or vehicle to a search, conducted by a United States
Probation Officer at a reasonable time and in a reasonable mamner, based upon reasonable suspicion of
contraband or evidence of a violation ofa condition of release; failure to submit to a search may be grounds
for revocation; the defendant shall warn any other residents that the premises may be subject to searches
pursuant to this condition.

3. Consent to third party disclosure to any employer, potential employer, concerning any
restrictions that are imposed by the court.

4, Not use or possess devices which can communicate data via modem or dedicated connection and may
not have access to the Internet without prior approval from the court or the probation officer. The
offender shall consent to the installation of systems that will enable the probation officer to
monitor computer use on any computer owned or controlled by the offender. The offender shall pay
for the cost of installation of the computer software.

5. Not associate with, or have any contact with any known sex offenders unless in an approved
treatment and/or counseling setting.

6. Not have any contact, direct or indirect, either telephonically, visually, verbally or through
written material, or through any third-party communication, with the victim or victim's family,
without prior approval of the probation officer.

7. Not initiate any contact (personal, electronic or otherwise) or associate with anyone under the
age of 18, unless in the presence of a supervising adult who is aware of the offender's deviant
sexual behavior and nature of offense and conviction, with the exception of the offender's
biological children, unless approved in advance by the probation officer.

8. Not accept or commence employment or volunteer activity without prior approval of the probation
officer, and employment should be subject to continuous review and assessment by the probation
officer.

9. Not loiter within 200 yards of a school, schoolyard, playground, park, amusement center/park,
public swimming pool, arcade, daycare center, carnival, recreation venue, library and other places
primarily frequented by persons under the age of 18, without prior approval of the probation
officer.

3:18-CR-03746-AJB

 

 
oF

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: FRED SIMON LANDIS (1) Judgment - Page 6 of 6
CASE NUMBER: 3:18-CR-03746-AJB

10.

11.

12,

13.

Not possess or view any materials such as videos, magazines, photographs, computer images or
other matter that depicts "sexually explicit conduct" involving children as defined by 18 USC §
2256(2) and/or “actual sexually explicit conduct" involving adults as defined by 18 USC §
2257(h)(1), and not patronize any place where such materials or entertainment are the primary
material or entertainment available.

Complete a sex offender evaluation, which may include periodic psychological, physiological

testing, and completion of a visual reaction time (VRT) assessment, at the direction of the court

or probation officer. If deemed necessary by the treatment provider, the offender shall participate

and successfully complete an approved state- certified sex offender treatment program, including
compliance with treatment requirements of the program. The Court authorizes the release of the
presentence report, and available psychological evaluations to the treatment provider, as approved by the
probation officer. The offender will allow reciprocal release of information between the

probation officer and the treatment provider. The offender may also be required to contribute to

the costs of services rendered in an amount to be determined by the probation officer, based on ability to
pay. Polygraph examinations may be used following completion of the formal treatment program as
directed by the probation officer in order to monitor adherence to the goals and objectives of treatment
and as a part of the containment model.

Reside in a residence approved in advance by the probation officer, and any changes in residence shall be
pre-approved by the probation officer.

Be monitored while under supervision with location monitoring technology at the discretion of the
probation officer, which shall be utilized for the purposes of verifying compliance with any court-imposed
condition of supervision. The offender shall pay all or parts of location monitoring based on their ability
to pay as directed by the court and/or probation officer.

3:18-CR-03746-AJB

 

 
